Citation Nr: 1212872	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  11-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right Achilles disability.

2.  Entitlement to a disability rating in excess of 10 percent for the Veteran's residuals of a right ankle fracture.

3.  Entitlement to a disability rating in excess of 10 percent for the Veteran's deviated nasal septum and residuals of a nasal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1985 to March 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2004 and March 2006 by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

These issues were previously before the Board in March 2009.  At that time, the Board remanded the issues in order that a Statement of the Case could be provided.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (the filing of a Notice of Disagreement grants the Board jurisdiction over that claim, and that the issuance of a Statement of the Case is an issue that should be remanded to the RO and not referred).  As described below, a Statement of the Case was issued and the Veteran has now filed a timely Substantive Appeal, returning these issues to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, these three issues were previously before the Board in March 2009; as the Board at that time summarized the complex history of these claims, a detailed recitation of their history is not necessary.  For the purposes of this appeal, the salient facts are that the Board remanded the issues on appeal for issuance of a Statement of the Case.  That Statement of the Case was issued in September 2011.  The Veteran filed a timely Substantive Appeal in October 2011.  On that appeal, the Veteran indicated that he wished to testify at a Central Office hearing.  In February 2012, the Veteran indicated that instead of a Central Office hearing, the Veteran preferred to testify at a Travel Board hearing at his local RO.  He was then scheduled for a Central Office hearing, and he immediately again stated that he wished to testify instead in a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board at the Atlanta, Georgia RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


